Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Frey Enterprises, Inc.
d/b/a KNJ Gas Mart,

Respondent.
Docket No. C-13-753
FDA Docket No. FDA-2013-H-0539
Decision No. CR2848

Date: July 2, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint

(Complaint) against

Respondent, Frey Enterprises, Inc. d/b/a KNJ Gas Mart,

alleging facts and legal authority sufficient to justify the imposition of a civil

money penalty of $2

50. Respondent did not timely answer the Complaint, nor did

Respondent request an extension of time within which to file an answer.

Therefore, I enter a

efault judgment against Respondent and order that

Respondent pay a civil money penalty in the amount of $250.

CTP began this case

the Complaint with t

by serving a Complaint on Respondent and filing a copy of
¢ Food and Drug Administration’s (FDA) Division of

Dockets Management. The Complaint alleges that Respondent’s staff unlawfully
sold regulated tobacco products to a minor or minors on two separate occasions

and, prior to one of t

ese transactions, failed to verify that the tobacco purchaser
was of sufficient age, thereby violating the Federal Food, Drug, and Cosmetic Act
(Act) and its implementing regulations found at 21 C.F.R. Part 1140. CTP seeks a
civil money penalty of $250.

On May 13, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty. Respondent did not take any of the required
actions within the time provided by regulation.

lam required to issue a default judgment if the Complaint is sufficient to justify a
penalty, and the Respondent fails to answer timely or to request an extension. 21
C.F.R. § 17.11(a). For that reason, I must decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns KNJ Gas Mart, an establishment that sells tobacco
products and is located at 308 North Main Street, Dupo, Illinois 62239.

e¢ On January 27, 2012, an FDA-commissioned inspector observed two
violations of regulations found at 21 C.F.R. Part 1140 while inspecting
Respondent’s establishment. First, Respondent violated 21 C.F.R. §
1140.14(a) when Respondent’s staff sold tobacco products to a minor.
Specifically, a person younger than 18 years of age was able to purchase a
package of “Newport Box 100s” cigarettes on January 27, 2012, at
approximately 12:21 PM CST. Second, during this same transaction,
Respondent’s staff violated 21 C.F.R. § 1140.14(b)(1) when Respondent’s
staff failed to verify, by means of photographic identification containing the
bearer’s date of birth, that the tobacco purchaser was 18 years of age or
older.
¢ On February 23, 2012, CTP issued a Warning Letter to Respondent!
detailing the inspector’s observations from January 27, 2012. In addition to
describing the violations, the letter advised Respondent that the FDA may
initiate a civil money penalty action or take other regulatory action against
Respondent if Respondent failed to correct the violations. The letter also
stated that it was Respondent’s responsibility to comply with the law.

e On March 4, 2012, Suzanne Frey responded, in writing, to CTP’s Warning
Letter on behalf of Respondent. Ms. Frey stated that the establishment’s
employees were retrained to verify the identification of all minors and to
refrain from selling tobacco products to any individual under the age of 18.

¢ On December 20, 2012, FDA-commissioned inspectors documented an
additional violation during a subsequent inspection of Respondent’s
establishment. Specifically, at 4:50 PM CST, Respondent’s staff sold a
package of “Newport Box” cigarettes to a person younger than 18 years of
age.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no person purchasing cigarettes or smokeless tobacco is younger than 18 years
of age.

Here, Respondent’s staff sold cigarettes or smokeless tobacco to a minor or minors
on two separate occasions, January 27, 2012, and December 20, 2012. In addition,
prior to the January 27, 2012 transaction, Respondent’s staff did not verify, by
checking the tobacco purchaser’s photographic identification, that the tobacco
purchaser was 18 years or age or older as required by the regulations.

*In paragraph 3 of the Complaint, CTP alleges that “[KNJ Gas Mart] also operates
as a Phillips 66 gas station.”
Respondent’s actions and omissions on two occasions at the same retail outlet
constitute violations of law for which a civil money penalty is merited.
Accordingly, I find that a civil money penalty of $250 is permissible under 21
C.F.R. § 17.2 and order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

